Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 304TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 17th day of October, 2014, the
cause on appeal to revise or reverse the judgment between

IN THE INTEREST OF: T.N.A., ET AL.,                 On Appeal from the 304th Judicial District
CHILDREN                                            Court, Dallas County, Texas
                                                    Trial Court Cause No. 12-1094-W-304.
No. 05-14-00710-CV                                  Opinion delivered by Justice FitzGerald.
                                                    Justices O’Neill and Stoddart participating.

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 29th day of December, 2014.




                                                                      LISA MATZ, Clerk